--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is entered into as of January 15,
2014, to be effective as of the Effective Date (as defined herein) between
BLUELINX CORPORATION, a Georgia corporation (the “Company”), Mitchell Lewis
(“Executive”) and, as to Sections 3(a), 3(b) and 3(e) only, BLUELINX HOLDINGS
INC. (“BHI”).
 
RECITALS:
 
WHEREAS, the Executive agrees to provide services to BHI as its Chief Executive
Officer and to the Company as its Chief Executive Officer and BHI and the
Company in return agree to provide certain compensation and benefits to
Executive; and
 
WHEREAS, the Company and Executive mutually desire to memorialize the terms of
Executive’s employment as Chief Executive Officer of BHI and the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.             Certain Definitions.  Certain words or phrases with initial
capital letters not otherwise defined herein are to have the meanings set forth
in Section 8.
 
2.             Employment.  The Company shall employ Executive, and Executive
accepts employment with the Company upon the terms and conditions set forth in
this Agreement for the period beginning on the Effective Date and ending as
provided in Section 5 (the “Employment Period”).  For the purposes of this
Agreement, the “Effective Date” shall be January 20, 2014.
 
3.             Position and Duties.
 
(a)           During the Employment Period, Executive shall serve as Chief
Executive Officer of BHI and the Company and shall have the normal duties,
responsibilities and authority of an executive serving in such position, subject
to the power of the Board of Directors of BHI to provide oversight and direction
with respect to such duties, responsibilities and authority, either generally or
in specific instances.
 
(b)           The Board of Directors of BHI shall take such action as may be
necessary to appoint or elect Executive as a member of the Board of Directors of
BHI and the Company as of the Effective Date.  Thereafter, during Executive’s
employment with the Company, the Board of Directors of BHI shall nominate
Executive for re-election as a member of the Board of Directors of BHI and the
Company at the expiration of Executive’s then-current term.  Executive shall
serve as a member of the Board of Directors of BHI and the Company and as an
officer and director of any of BHI’s other subsidiaries without any compensation
in addition to the compensation provided for in this Agreement.
 

 

 

 

 
(c)          During the Employment Period, Executive shall devote Executive’s
reasonable best efforts and Executive’s full professional time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of BHI and the Company and its
respective subsidiaries and affiliates. Executive shall perform Executive’s
duties and responsibilities to the best of Executive’s abilities in a diligent,
trustworthy and business-like manner.  However, Executive may continue to serve
as a member of the board of directors of the non-profit corporations on which he
serves on the Effective Date and may become a member of the board of directors
of any other non-profit corporations and, further, after the first anniversary
of the Effective Date, Executive may, with the consent of the Board of Directors
of BHI (which consent shall not be unreasonably withheld), serve as a director
of up to two (2) for-profit corporations.
 
(d)          Executive shall perform Executive’s duties and responsibilities
from the Company’s headquarter office as located on the Effective Date in the
Atlanta, Georgia metropolitan area (the “Principal Office”).
 
(e)           Executive as the Chief Executive Officer of BHI shall report to
the Board of Directors of BHI and all other officers and employees of BHI and
the rest of the Company Group shall report directly or indirectly to Executive;
provided, however, consistent with such reporting relationships, certain of the
Company’s employees, to the extent required by applicable law or regulation or
to the extent required by professional responsibility, nevertheless may provide
information directly to the Board of Directors of BHI.  
 
4.             Compensation and Benefits.
 
(a)           Salary. The Company agrees to pay Executive a salary during the
Employment Period in installments (no less frequently than monthly) based on the
Company’s payroll practices as may be in effect from time to time.  The
Executive’s salary is currently set at the rate of $650,000.00 (less applicable
withholding and other customary payroll deductions) per year (“Base
Salary”).  The Base Salary may be increased at the sole discretion of the
Compensation Committee of BHI’s Board of Directors, but there will not be any
decrease Executive’s Base Salary.
 
(b)           Sign-On Bonus.  The Company agrees to pay Executive a sign-on
bonus in the amount of $100,000.00 (less applicable withholding and other
customary payroll deductions) payable on April 2, 2014.
 
(c)           Annual Bonus.
 
(i)           Executive shall be eligible to receive an annual bonus, with the
annual bonus target to be 100% of his then Base Salary (i.e., 100% upon
achievement of annual “target” performance goals), with the “target” based upon
satisfaction of performance goals and bonus criteria to be defined and approved
by the Compensation Committee of BHI’s Board of Directors for each fiscal
year.  The Company shall pay any such annual bonus earned to Executive in
accordance with the terms of the applicable bonus plan, but in no event later
than March 15 of the calendar year following the calendar year in which such
bonus is earned. Notwithstanding the foregoing, in respect of the calendar year
2014 only, Executive shall receive a guaranteed bonus in an amount equal to no
less than $500,000.00 (less applicable withholding and other customary payroll
deductions) payable on or before March 15, 2015 (the “2014 Guaranteed
Bonus”).  In order to receive the 2014 Guaranteed Bonus, Executive must either
be employed as BHI’s Chief Executive Officer on December 31, 2014 or his
employment must have been terminated before that date by reason of his
Disability or death, a Termination without Cause (as defined below) or a
Termination for Good Reason (as defined below) or a Change in Control
Termination (as defined below).
 

2

 

 

 
(ii)           During the Employment Period, the Executive will be eligible to
participate in long term incentive programs of the Company and BHI now or
hereafter made available to similarly situated executives, in accordance with
the provisions thereof as in effect from time to time, and as deemed appropriate
by the Compensation Committee of BHI’s Board or Directors to be applicable to
his position as the Chief Executive Officer.
 
(d)           Restricted Stock.  Upon commencement of Executive’s employment on
the Effective Date, BHI’s Board of Directors shall grant Executive 600,000
shares of common stock of BHI which stock shall vest in three equal installments
over a three-year period commencing on the Effective Date in accordance with the
terms of the applicable Restricted Stock Award Agreement.  Upon January 1, 2015,
BHI’s Board of Directors shall grant Executive no less than 500,000 shares of
common stock of BHI which stock shall vest in three equal installments over a
three-year period commencing on the first anniversary of the Effective Date in
accordance with the terms of the applicable Restricted Stock Award
Agreement.  Subsequent annual awards of common stock of BHI shall be determined
in the discretion of the Compensation Committee of the Board of Directors of
BHI.
 
(e)           Expense Reimbursement.  The Company shall reimburse Executive for
all reasonable expenses incurred by Executive during the Employment Period in
the course of performing Executive’s duties under this Agreement in accordance
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements applicable generally with respect to reporting and documentation of
such expenses and subject to the Reimbursement Rules.  In order to be entitled
to expense reimbursement, the Executive must be employed as Chief Executive
Officer of either BHI or the Company on the date the Executive incurred the
expense.
 
(f)           Vacation.  Executive shall receive annual paid vacation in
accordance with the Company’s vacation policy applicable to senior executives,
but in no event less than four (4) weeks per year, prorated for partial years.
 
(g)           Executive Benefits Package.
 
(i)  Executive is entitled during the Employment Period to participate, on the
same basis as the Company’s other senior executives, in the Company’s Standard
Executive Benefits Package.  The Company’s “Standard Executive Benefits Package”
means those benefits (including insurance, vacation and other benefits, but
excluding, except as hereinafter provided in Section 6, any broad-based
severance pay program or policy of the Company) for which substantially all of
the executives of the Company are from time to time generally eligible, as
determined from time to time by the Board.
 

3

 

 

 
(ii)  BHI will maintain customary and appropriate Directors and Officers
Liability Coverage for Executive during his Employment Period and for the 6 year
period immediately following his Employment Period, and will afford Executive
with the Indemnification set forth in Article V of the Amendment and Restated
Bylaws of BHI. The provisions of this Section 4(g)(ii) will survive the
termination of Executive’s employment and this Agreement notwithstanding any
other provision of this Agreement.


(iii) BHI will provide to Executive (a) a life insurance policy on his life for
the benefit of his designated beneficiary or beneficiaries for $1,000,000, (b)
an allowance to cover the cost of an annual physical and (c) an annual club and
car allowance of $10,000 in the aggregate per calendar year.


(h)           Additional Compensation/Benefits.  The Compensation Committee of
BHI’s Board of Directors, in its sole discretion, will determine any
compensation and benefits to be provided to Executive during the Employment
Period by BHI or the Company in addition to the compensation and benefits set
forth in this Agreement, including, without limitation, any future grant of
stock options or other equity awards.
 
(i)            Disgorgement of Compensation.  If BHI or the Company is required
to prepare an accounting restatement due to material noncompliance by BHI or the
Company, as a result of misconduct, with any financial reporting requirement
under the federal securities laws, to the extent required by law Executive will
reimburse the Company for (i) any bonus or other incentive-based or equity-based
compensation received by Executive from the Company (including such compensation
payable in accordance with this Section 4 and Section 6) during the 12-month
period following the first public issuance or filing with the Securities and
Exchange Commission (whichever first occurs) of the financial document embodying
that financial reporting requirement; and (ii) any profits realized by Executive
from the improper or unlawful sale of BHI’s securities during that 12-month
period.
 
5.             Employment Period.
 
(a)          Subject to Section 5(b), the Employment Period will commence on the
Effective Date and will continue until, and will end upon, the second
anniversary of the Effective Date (the “Initial Term”).  The Employment Period
shall automatically be extended for successive one year terms (each, a “Renewal
Term”), unless the Company shall have given Executive written notice of
non-extension at least ninety (90) calendar days prior to the expiration of the
Initial Term or any Renewal Term.
 
(b)          Notwithstanding Section 5(a), the Employment Period will end upon
the first to occur of any of the following events:  (i) Executive’s death; (ii)
the Company’s termination of Executive’s employment on account of Disability;
(iii) the Company’s termination of Executive’s employment for Cause (a
“Termination for Cause”); (iv) the Company’s termination of Executive’s
employment (a) without Cause or (b) upon expiration of the Employment Period
solely as a result of the Company’s  non-renewal as provided in Section 5(a) (a
“Termination without Cause”); (v) Executive’s termination of Executive’s
employment for Good Reason (a “Termination for Good Reason”); (vi) Executive’s
termination of Executive’s employment at any time for any reason other than Good
Reason (a “Voluntary Termination”); or (vii) a Change in Control Termination.
 

4

 

 

 
(c)          Any termination of Executive’s employment under Section 5(b) (other
than Section 5(b)(i)) must be communicated by a Notice of Termination delivered
by the Company or Executive, as the case may be, to the other party.
 
(d)          Executive will be deemed to have waived any right to a Termination
for Good Reason based on the occurrence or existence of a particular event or
circumstance constituting Good Reason unless Executive delivers a Notice of
Termination within forty-five (45) calendar days from the date the Chairman of
the BHI Board of Directors first delivers to Executive written notice of such
event or circumstance.
 
6.             Post-Employment Period Payments.
 
(a)          Except as otherwise provided in 6(c) below, at the Date of
Termination, Executive will be entitled to (i) any Base Salary that has accrued
but is unpaid, any annual bonus that has been earned for the fiscal year prior
to the year in which the Date of Termination occurs, but is unpaid, any
reimbursable expenses that have been incurred but are unpaid, and any unexpired
vacation days that have accrued under the Company’s vacation policy but are
unused, as of the end of the Employment Period, which amount shall be paid in a
lump sum in cash within thirty (30) calendar days of the Date of Termination, in
accordance with the Reimbursement Rules, where applicable, (ii) his 2014
Guaranteed Bonus as provided in Section 4(c) (unless paid before such Date of
Termination), (iii) any plan benefits accrued before the termination plus the
coverage described in Section 4(g)(ii) plus any benefits that by their terms
extend beyond termination of Executive’s employment (but only to the extent
provided in any such benefit plan in which Executive has participated as a
Company employee and excluding, except as hereinafter provided in Section 6, any
Company severance pay program or policy) and (iv) any benefits to which
Executive is entitled in accordance with Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”).  Except
as specifically described in this Section 6(a) and in the succeeding subsections
of this Section 6 (under the circumstances described in those succeeding
subsections), from and after the Date of Termination Executive shall cease to
have any rights to salary, bonus, expense reimbursements or other benefits from
the Company, BHI or any of their subsidiaries or affiliates.
 
(b)           If Executive’s employment terminates on account of Executive’s
death, Disability, Voluntary Termination, or Termination for Cause in accordance
with Section 5(a), the Company will provide no further benefit and make no
further payments to Executive except as contemplated in Section 6(a).
 
(c)           If Executive’s employment terminates on account of a Termination
without Cause or a Termination for Good Reason, neither of which qualifies as a
Change in Control Termination, subject to Section 6(e) below, Executive shall in
addition to the benefits and payments described in Section 6(a) be entitled to
the following:
 
(i)           a payment equal to two (2) times the Executive’s annual Base
Salary in effect immediately prior to the Date of Termination (the “Severance
Amount”).  The Severance Amount up to an amount equal to the Separation Pay
shall be paid in a lump sum no later than ten (10) business days after the Date
of Termination.  The Severance Amount in excess of the Separation Pay, if any,
shall be paid in a lump sum on the earlier to occur of the first business day of
the seventh month after the Date of Termination or the tenth (10th) business day
following the date of Executive’s death;
 

5

 

 

 
(ii)            all unvested time-vested restricted stock grants shall
automatically vest and become non-forfeitable;
 
(iii)          all unvested performance-vested performance share or restricted
stock grants shall remain outstanding and shall vest and become non-forfeitable
in accordance with their terms and based on the actual performance of the
Company; and
 
(iv)          continued participation in the Company’s medical and dental plans,
on the same basis as active employees participate in such plans, until the
earlier of (1) Executive’s eligibility for any such coverage under another
employer’s or any other medical or dental insurance plans or (2) the date that
is one (1) year after the Date of Termination; except that in the event that
participation in any such plan is barred, the Company shall reimburse Executive
on a monthly basis in accordance with the Reimbursement Rules for any premiums
paid by Executive to obtain benefits (for Executive and his dependents)
equivalent to the benefits he is entitled to receive under the Company’s benefit
plans.  Executive agrees that the period of coverage under such plans (or the
period of reimbursement if participation is barred) shall count against the
plans’ obligation to provide continuation coverage pursuant to COBRA;
 
(v)           to the extent not theretofore paid or provided, any other amounts
or benefits required to be paid or provided or which the Executive is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits”).
 
(d)           If Executive’s employment is terminated on account of a Change in
Control Termination, subject to Section 6(e) below, Executive shall be entitled
to the payments and benefits described in Section 6(c) except that:
 
(i)            the payment called for in Section 6(c)(i) shall equal to three
(3) times the Executive’s annual Base Salary in effect immediately prior to the
Date of Termination instead of two (2) times such Base Salary, and
 
(ii)           the time period described in Section 6(c)(iv) shall be eighteen
(18) months instead of one (1) year.
 
(e)           The Company shall have no obligation to make any of the payments,
or deliver any of the benefits, in accordance with Section 6(c) (other than
clause (v) therein) if Executive declines to sign and return a Release
Agreement, or revokes the Release Agreement or the Release Agreement does not
become effective, within the sixty (60) calendar days after the Date of
Termination.  Notwithstanding any other provision of this Agreement, any
payments to be made, or benefits to be delivered, under this Agreement (other
than the payments required to be made by the Company pursuant to Sections 6(a)
and 6(c)(v) prior to Executive’s execution of the Release Agreement and the
expiration of the applicable revocation period, without Executive having elected
to revoke same, within the 60-day period after the Date of Termination, shall be
accumulated and paid in a lump sum or delivered after Executive’s execution of
the Release Agreement and the expiration of the applicable revocation period,
without Executive having elected to revoke same (except that, if such 60-day
period spans more than one (1) calendar year, and the payments or benefits
constitute deferred compensation subject to Section 409A, the payments shall be
paid, and the benefits delivered, in the subsequent calendar year).
 

6

 

 

 
(f)           Executive is not required to mitigate the amount of any payment or
benefit provided for in this Agreement by seeking other employment or otherwise.
 
7.             Competitive Activity; Confidentiality; Non-solicitation.
 
(a)           Confidential Information and Trade Secrets.
 
(i)           The Executive shall hold in a fiduciary capacity for the benefit
of the Company Group all Confidential Information and Trade Secrets.  During his
employment and for a period of two (2) years following the termination of the
Executive’s employment for any reason, the Executive shall not, without the
prior written consent of the Company or BHI or as may otherwise be required by
law or legal process, use, communicate or divulge Confidential information other
than as necessary to perform his duties for the Company; provided, however, that
if the Confidential Information is deemed a trade secret under Georgia law, then
the period for nondisclosure shall continue for the applicable period under
Georgia Trade Secret laws in effect at the time of Executive’s termination.  In
addition, except as necessary to perform his duties for the Company, during
Executive’s employment and thereafter for the applicable period under the
Georgia Trade Secret laws in effect at the time of Executive’s termination,
Executive will not, directly or indirectly, transmit or disclose any Trade
Secrets to any person or entity, and will not, directly or indirectly, make use
of any Trade Secrets, for himself or herself or any other person or entity,
without the express written consent of the Company.  This provision will apply
for so long as a particular Trade Secret retains its status as a trade secret
under applicable law. The protection afforded to Trade Secrets and/or
Confidential Information by this Agreement is not intended by the parties hereto
to limit, and is intended to be in addition to, any protection provided to any
such information under any applicable federal, state or local law.
 
(ii)          An files, records, documents, drawings, specifications, data,
computer programs, customer or vendor lists, specific customer or vendor
information, marketing techniques, business strategies, contract terms, pricing
terms, discounts and management compensation of the Company, BHI or any of their
respective subsidiaries and affiliates, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company, BHI or any of their respective subsidiaries and
affiliates, and the Executive shall not remove any such items from the premises
of the Company, BHI or any of their respective subsidiaries and affiliates,
except in furtherance of the Executive’s duties.
 

7

 

 

 
(iii)           It is understood that while employed by the Company, the
Executive will promptly disclose to the Company in writing, and assign to the
Company the Executive’s interest in any invention, improvement, copyrightable
material or discovery made or conceived by the Executive, either alone or
jointly with others, which arises out of the Executive’s employment (“Executive
Invention”).  At the Company’s request and expense, the Executive will
reasonably assist the Company, BHI or any of their respective subsidiaries and
affiliates during the period of the Executive’s employment by the Company and
thereafter in connection with any controversy or legal proceeding relating to an
Executive Invention and in obtaining domestic and foreign patent or other
protection covering an Executive Invention.  As a matter of record, Executive
hereby states that he or she has provided below a list of all unpatented
inventions in which Executive owns all or partial interest. Executive agrees not
to assert any right against BHI with respect to any invention which is not
patented or which is not listed.
 
(iv)           As requested by the Company and at the Company’s expense, from
time to time and upon the termination of the Executive’s employment with the
Company for any reason, the Executive will promptly deliver to the Company, BHI
or any of their respective subsidiaries and affiliates all copies and
embodiments, in whatever form, of all Confidential Information in the
Executive’s possession or within his control (including, but not limited to,
memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of such material.  If requested by the
Company, the Executive will provide the Company with written confirmation that
all such materials have been delivered to the Company as provided herein.
 
(b)           Non-Solicitation of Protected Customers.  Executive understands
and agrees that the relationship between the Company Group and each of its
Protected Customers constitutes a valuable asset of the Company Group and may
not be converted to Executive’s own use.  Executive hereby agrees that, during
his employment with the Company and for a period of one (1) year following the
termination of the Executive’s employment for any reason, the Executive shall
not, directly or indirectly, on Executive’s own behalf or as a Principal or
Representative of any other Person, solicit, divert, take away, or attempt to
solicit, divert, or take away a Protected Customer with which the Executive had
contact while employed with the Company for the purpose of marketing, selling or
providing to the Protected Customer any goods or services substantially similar
to the goods or services provided by the Company Group.
 
(c)           Non-Solicitation of Employees.  Executive understands and agrees
that the relationship between the Company Group and each of its Protected
Employees constitutes a valuable asset of the Company Group and may not be
converted to Executive’s own use. Executive hereby agrees that, during his
employment and for a period of one (1) year following the termination of
Executive’s employment for any reason, the Executive shall not, directly or
indirectly, on Executive’s own behalf or as a Principal or Representative of any
other Person, solicit or induce, or attempt to solicit or induce, any Protected
Employee to terminate his employment with the Company Group or, for a period of
no more than six (6) months after the Protected Employee is no longer employed
by any member of the Company Group, to enter into employment with any other
Person that is in competition with the Company Group.
 

8

 

 

 
(d)           Non-Competition.  During Executive’s employment and, if the
Executive is terminated pursuant to Sections 6(c) or 6(d) or in the event of
Executive’s Voluntary Termination, for a period of one (1) year following the
termination of the Executive’s employment (the “Restricted Period”), Executive
shall not render services substantially the same as the services rendered by
Executive to the Company Group to any Person that engages in or owns, invests in
any material respect, operates, manages or controls any venture or enterprise
which substantially engages or proposes to substantially engage in the building
products distribution business in the Restricted Territory.  Notwithstanding
anything to the contrary herein, during the Restricted Period, in no event shall
Executive render services substantially the same as the services rendered by
Executive to the Company Group to the Company’s competitors listed on Exhibit A
hereto or any of their wholly owned, operating subsidiaries. Notwithstanding the
foregoing, nothing in this Agreement be deemed to prohibit the ownership by
Executive of not more than five percent (5%) of any class of securities of any
corporation having a class of securities registered pursuant to the Securities
Exchange Act of 1934, as amended.
 
(e)           Remedies: Specific Performance.  The parties acknowledge and agree
that the Executive’s breach of any of the restrictions set forth in this Section
7 will result in irreparable and continuing damage to the Company Group for
which there may be no adequate remedy at law.  The parties further agree and
acknowledge that the Company, and each member of the Company Group, as
applicable, shall be entitled to equitable relief, including specific
performance and injunctive relief, as a remedy for any such breach and shall not
be required to post bond in connection with obtaining such relief. Such
equitable remedies shall be in addition to any and all remedies, including
damages, available to the Company, or any member of the Company Group, as
applicable, for such breaches by Executive.  In addition, without limiting any
of the foregoing remedies, and except as otherwise required by law, Executive
shall not be entitled to any payments set forth in Section 6 hereof and shall be
obligated to repay to the Company the after tax amount of any payments
previously made pursuant to Section 6 hereof if Executive commits a Material
Breach of any of the covenants set forth in this Section 7 and fails to remedy
or cure such Material Breach within fifteen (15) business days after his receipt
of written notice thereof from the Company.  Subject to and without waiver of
Executive’s other rights and remedies, if BHI or the Company or any other member
of the Company Group breaches its obligations to Executive under Section 4 or
Section 6 or the covenant set forth in Section 7(h), the other covenants set
forth in this Section 7 shall have no further force or effect.
 
(f)           Communication of Contents of Agreement. During Executive’s
employment and for two years thereafter, Executive will communicate his
obligations under this Section 7 to any person, firm, association, partnership,
corporation or other entity with which Executive accepts employment or is
considering an offer of employment.
 
(g)           No Limitation. The Company’s rights under this Section 7 are in
addition to, and not in lieu of, all other rights the Company may have at law or
in equity to protect its confidential information, trade secrets and other
proprietary interests.
 
(h)           Non-Disparagement.  No member of the Company Group or any of their
officers or directors shall disparage in any form or respect Executive.
 
8.             Definitions.
 
(a)           “Cause” means:
 
(i)           a Material Breach of the duties and responsibilities of Executive;
 

9

 

 

 
(ii)           Executive’s (x) commission of a felony or (y) commission of any
misdemeanor involving willful misconduct (other than minor violations such as
traffic violations) if such misdemeanor causes material damage to the property,
business or reputation of BHI or the Company or their respective subsidiaries
and affiliates;
 
(iii)          acts of dishonesty by Executive resulting or intending to result
in personal gain or enrichment at the expense of the Company, BHI or their
respective subsidiaries and affiliates;
 
(iv)          Executive’s Material Breach of any provision of this Agreement;
 
(v)           conduct by Executive in connection with his duties hereunder that
is fraudulent, unlawful or willful and materially injurious to the Company, BHI
or their respective subsidiaries and affiliates;
 
(vi)          Executive’s failure to cooperate fully, or failure to direct the
persons subject to Executive’s management or direction to cooperate fully with
all corporate investigations or independent investigations by the Company, BHI
ox the BHI Board, all governmental investigations of the Company or its
subsidiaries and affiliates, and all orders involving Executive or the Company
(or its subsidiaries and affiliates) entered by a court of competent
jurisdiction;
 
(vii)         Executive’s material violation of BHI’s Code of Conduct (including
as applicable to executive officers), or any successor codes, all as provided in
writing to Executive;
 
(viii)        Executive’s engagement in activities prohibited by Section 7;
 
(ix)           Notwithstanding the foregoing, no termination of the Executive’s
employment shall be for Cause until (i) there shall have been delivered to the
Executive a copy of a written notice setting forth the basis for such
termination in reasonable detail, and (ii) the Executive shall have been
provided an opportunity to be heard in person by the Board (with the assistance
of the Executive’s counsel if the Executive so desires).  No act, or failure to
act, on the Executive’s part shall be considered “willful” unless the Executive
has acted or failed to act with a lack of good faith and with a lack of
reasonable belief that the Executive’s action or failure to act was in the best
interests of the Company.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by BHI’s Board of Directors or the
Board of Directors of the Company or based upon the advice of counsel for BHI or
the Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of BHI and the Company.  Any
termination of the Executive’s employment by BHI or the Company under this
Agreement shall be deemed to be a termination other than for Cause unless it
meets all requirements of this Section 8(a)(ix).  Finally, Executive shall have
thirty (30) calendar days following receipt of notice given to Executive to
address and “cure” any act or omission which might provide the basis for a
termination for “Cause” if such act or omission is curable and, if cured within
such 30-day period, such acts or omissions shall not provide the basis for a
termination for “Cause”.
 

10

 

 

 
(b)           “Change in Control” means any of the following events:
 
(i)            The acquisition by any individual, entity, or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of twenty percent (20%) or more of either:
(i) the then outstanding shares of common stock of BHI (the “Outstanding BHI
Common Stock”), or (ii) the combined voting power of the then outstanding
securities of BHI entitled to vote generally m the election of directors (the
“Outstanding BHI Voting Securities”); excluding, however, the following:  (A)
any acquisition directly from BHI (excluding any acquisition resulting from the
exercise of an exercise, conversion, or exchange privilege unless the security
being so exercised, converted, or exchanged was acquired directly from BHI); (B)
any acquisition by BHI; (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by BHI or any corporation controlled by
BHI; or (D) any acquisition by any corporation pursuant to a transaction which
complies with clauses (x), (y), and (z) of Section 8(b)(iii); provided, however,
that no Change in Control shall be deemed to occur if Cerberus Capital
Management, L.P. or any of its affiliates continues to own a larger voting
interest than any such Person;
 
(ii)           Individuals who, as of the Effective Date, constitute the Board
of Directors of BHI (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided that any individual who becomes a
director of BHI subsequent to the Effective Date whose election, or nomination
for election by BHI’ s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of BHI as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board of Directors of BHI shall not be deemed a member of the Incumbent Board;
 
(iii)           Consummation of a reorganization, merger, or consolidation of
BHI or sale or other disposition of all or substantially all of the assets of
BHI (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which:  (x) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding BHI Stock and
the Outstanding BHI Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Corporate Transaction (including, without limitation, a corporation
which as a result of such transaction owns BHI or all or substantially all of
BHI’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding BHI Common Stock and the Outstanding
BHI Voting Securities, as the case may be; (y) no Person (other than BHI; any
employee benefit plan (or related trust) sponsored or maintained by BHI or any
corporation controlled by BHI; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, thirty percent (30%) or more of
the Outstanding BHI Common Stock or the Outstanding BHI Voting Securities, as
the case may be) will beneficially own, directly or indirectly, thirty percent
(30%) or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors; and (z) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or
 

11

 

 

 
(iv)           Approval by the stockholders of BHI of a plan of complete
liquidation or dissolution of BHI.
 
(c)           “Change in Control Termination” means termination of Executives
employment by the Company as a result of a Termination without Cause or by
Executive as a result of a Termination for Good Reason either within (i)
twenty-four (24) calendar months following a Change in Control or (ii) prior to
a Change in Control if Executive’s termination was either a condition of the
Change in Control or was at the request or insistence of a Person (other than
BHI or the Company) related to the Change in Control.
 
(d)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(e)           “Company Group” means the Company, BHI, and each of their
respective wholly-owned subsidiaries and affiliates.
 
(f)           “Competitive Services” means selling, marketing or distributing
products and/or services through distribution that are substantially similar to
any of those sold, marketed, distributed, furnished or supplied by the Company
during the term of Executive’s employment with the Company or managing,
supervising or otherwise participating in a management or sales capacity on
behalf of an entity which distributes home building products substantially
similar to those distributed by the Company.
 
(g)           “Confidential Information” means knowledge or data relating to the
Company Group that is not generally known to persons not employed or otherwise
engaged by the Company Group, is not generally disclosed by the Company Group,
and is the subject of reasonable efforts to keep it confidential.  Confidential
Information includes, but is not limited to, information regarding product or
service cost or pricing, information regarding personnel allocation or
organizational structure, information regarding the business operations or
financial performance of the Company Group, sales and marketing plans, and
strategic initiatives (independent or collaborative), information regarding
existing or proposed methods of operation, current and future development and
expansion or contraction plans, sale/acquisition plans and non-public
information concerning the legal or financial affairs of the Company
Group.  Confidential Information does not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company Group.  This definition is not intended to limit any definition of
confidential information or any equivalent term under applicable federal, state
or local law.
 

12

 

 

 
(h)           “Date of Termination” means (i) if Executive’s employment is
terminated by the Company for Disability, thirty (30) calendar days after the
Company gives Notice of Termination to Executive (provided that Executive has
not returned to the performance of Executive’s duties on a full-time basis
during this 30-day period), (ii) if Executive’s employment is terminated by
Executive for Good Reason, the date specified in the Notice of Termination (but
in no event prior to thirty (30) calendar days following the delivery of the
Notice of Termination or more than sixty (60) calendar days following the
delivery of the Notice of Termination), (iii) if Executive’s employment is
terminated by Executive for any reason other than Good Reason, the date on which
a Notice of Termination is given to the Company; and (iv) if Executive’s
employment is terminated by the Company for any other reason, the date on which
a Notice of Termination is given (except as a result of non-renewal by the
Company as provided in Section 5(a), in which event the Date of Termination will
be the date of the expiration of the Initial Term or the Renewal Term, as
applicable); except that if within thirty (30) days after any Notice of
Termination is given to Executive by the Company, Executive notifies the Company
that a dispute exists concerning the termination, the Date of Termination is to
be the date the dispute is finally determined, whether by mutual written
agreement of the parties or upon final judgment, order or decree of a court of
competent jurisdiction (the time for appeal thereof having expired and no appeal
having been perfected).  A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A of the Code (“Section
409A”) upon or following a termination of employment unless such termination is
also a “separation from service” within the meaning of Section 409A.
 
(i)           “Disability” means the determination (1) by the Company, in
accordance with applicable law, based on information provided by a physician
selected by the Company or its insurers and reasonably acceptable to Executive
or Executive’s legal representative that, as a result of a physical or mental
injury or illness, Executive has been unable to perform the essential functions
of his job with or without reasonable accommodation for a period of (i) ninety
(90) consecutive calendar days or (ii) one hundred eighty (180) calendar days in
any one-year period and (2) that Executive is currently eligible to receive
long-term disability benefits under the long-term disability plan maintained by
BHI or the Company in which Executive is a participant.  Notwithstanding the
foregoing, in the event that as a result of absence because of mental or
physical incapacity the Executive incurs a “separation from service” within the
meaning of the term under Section 409A, the Executive shall on such date
automatically be terminated from employment because of Disability.
 
(j)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(k)           “Good Reason” means, without the consent of Executive, (A) the
assignment to Executive of any duties inconsistent in any material adverse
respect with Executive’s position (including, without limitation, offices,
titles, reporting requirements and reporting relationships), authority, duties
or responsibilities on or after the Effective Date, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities; (B) a reduction by the Company of Executive’s Base
Salary or the target bonus percentage as set forth in Section 4(c)(i) herein;
(C) the Company’s requiring Executive to be based at any office or location
which is outside a 30 mile radius of the Principal Office as described in
Section 3(d); or (D) any material violation or non-performance by BHI or the
Company of the terms of this Agreement.  Notwithstanding the foregoing, “Good
Reason” shall not be deemed to exist for purposes of (A) through (D) if the
event or circumstance that constitutes “Good Reason” is rescinded or remedied by
BHI or the Company to the reasonable satisfaction of Executive within thirty
(30) days after receipt of notice thereof given by Executive.
 

13

 

 

 
(l)            “Material Breach” means an intentional act or omission by
Executive which constitutes substantial non-performance of Executive’s
obligations under this Agreement and causes material damage to the Company.
 
(m)           “Notice of Termination” means a written notice that indicates
those specific termination provisions in this Agreement relied upon and that
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.  For purposes of this Agreement, no purported termination by either
party is to be effective without a Notice of Termination.
 
(n)           “Person” means: any individual or any corporation, partnership,
joint venture, limited liability company, association or other entity or
enterprise.
 
(o)           “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.
 
(p)           “Protected Customers” means any then-existing customer to whom the
Company Group sold its products or services at any time during Executive’s
employment and with respect to whom Executive either (i) had business dealings
on behalf of the Company Group; or (ii) supervised or coordinated the dealings
between the Company Group and the customer.
 
(q)           “Protected Employees” means any employee of the Company Group who
was employed during Executive’s employment and with whom Executive either (i)
had a supervisory relationship; or (ii) worked or communicated on a regular
basis regarding the Company Group’s business.
 
(r)            “Reimbursement Rules” means the requirement that any amount of
expenses eligible for reimbursement under this Agreement be made (i) in
accordance with the reimbursement payment date set forth in the applicable
provision of the Agreement providing for the reimbursement or (ii) where the
applicable provision does not provide for a reimbursement date, thirty (30)
calendar days following the date on which Executive incurs the expense, but, in
each case, no later than December 31 of the year following the year in which the
Executive incurs the related expenses; provided, that in no event shall the
reimbursements or in-kind benefits to be provided by the Company in one taxable
year affect the amount of reimbursements or in-kind benefits to be provided in
any other taxable year, nor shall the Executive’s right to reimbursement or
in-kind benefits be subject to liquidation or exchange for another benefit.
 
(s)           “Release Agreement” means an agreement, substantially in the form
attached hereto as Exhibit B), pursuant to which Executive releases all current
or future claims, known or unknown, arising on or before the date of the release
against the Company, its subsidiaries and affiliates and its officers.
 
(t)           “Restricted Territory” means continental United States of America.
 

14

 

 

 
(u)           “Separation Pay” means that portion of the payment to be provided
in Section 6(c)(i) or 6(d)(i) which the Company has determined is exempt from
Section 409A and which does not exceed two times the lesser of (i) the sum of
Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the taxable year of the Executive preceding
the Date of Termination, or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
of the Date of Termination.
 
(v)           “Trade Secrets” means all secret, proprietary or confidential
information regarding the Company, BHI or any of their respective subsidiaries
and affiliates or that meets the definition of “trade secrets” within the
meaning set forth in O.C.G.A. § 10-1-761.
 
9.             Executive Representations.  Except for the Amended and Restated
Employment Agreement and the Transition Services Agreement between Executive and
Euramax Holdings, Inc. and Euramax International, Inc., copies of which have
been made available to BHI and/or the Company, Executive represents to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which Executive is bound and (b) upon the
execution and delivery of this Agreement by the Company, this Agreement will be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.
 
10.           Withholding of Taxes.  The Company shall withhold from any amounts
payable under this Agreement all federal, state, city or other taxes that the
Company is required to withhold under any applicable law, regulation or ruling.
 
11.           Section 409A.
 
(a)           Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to procedures adopted by the Company) at the time of his
separation from service (within the meaning of Section 409A) and if any portion
of the payments or benefits to be received by the Executive upon separation from
service would be considered deferred compensation under Section 409A, amounts
that would otherwise be payable pursuant to this Agreement during the six-month
period immediately following the Executive’s separation from service (the
“Delayed Payments”) and benefits that would otherwise be provided pursuant to
this Agreement (the “Delayed Benefits”) during the six-month period immediately
following the Executive’s separation from service (such period, the “Delay
Period”) shall instead be paid or made available on the earlier of (i) the first
business day of the seventh month following the date of the Executive’s
separation from service or (ii) Executive’s death (the applicable date, the
“Permissible Payment Date”).  The Company shall also reimburse the Executive for
the after-tax cost incurred by the Executive in independently obtaining any
Delayed Benefits in accordance with the Reimbursement Rules (the “Additional
Delayed Payments”).
 
(b)           With respect to any amount of expenses eligible for reimbursement
under Section 6(a), such expenses shall be reimbursed by the Company within
thirty (30) calendar days following the date on which the Company receives the
applicable invoice from the Executive but in no event later than December 3i of
the year following the year in which the Executive incurs the related expenses;
provided, that with respect to reimbursement relating to the Additional Delayed
Payments, such reimbursement shall be made on the Permissible Payment Date.  In
no event shall the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.
 

15

 

 

 
(c)           Each payment under this Agreement shall be considered a “separate
payment” and not of a series of payments for purposes of Section 409A.
 
(d)           Any Delayed Payments shall bear interest at the United States
5-year Treasury Rate plus 2%, which accumulated interest shall be paid to the
Executive on the Permissible Payment Date.
 
12.           Excess Parachute Payments.
 
(a)           In the event that it shall be determined, based upon the advice of
the independent public accountants for BHI or the Company (the “Accountants”),
that any payment, benefit or distribution by the Company, Bill or any of their
respective subsidiaries or affiliates (a “Payment”) constitute “parachute
payments” under Section 280G(b)(2) of the Code, as amended, then, if the
aggregate present value of all such Payments (collectively, the “Parachute
Amount”) exceeds 2.99 times the Executive’s “base amount”, as defined in Section
280G(h)(3) of the Code (the “Executive Base Amount”), the amounts constituting
“parachute payments” which would otherwise be payable to or for the benefit of
Executive shall be reduced to the extent necessary so that the Parachute Amount
is equal to 2.99 times the Executive Base Amount (the “Reduced Amount”);
provided that such amounts shall not be so reduced if the Executive determines,
based upon the advice of the Accountants, that without such reduction Executive
would be entitled to receive and retain, on a net after tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount which is greater than the amount, on a net after tax basis, that the
Executive would be entitled to retain upon his receipt of the Reduced Amount.
 
(b)           If the determination made pursuant to clause (a) of this Section
12 results in a reduction of the payments that would otherwise be paid to
Executive except for the application of clause (a) of this Section 12, each
particular entitlement of Executive shall be eliminated or reduced as
follows:  (i) first all cash payments, pro rata; and then (ii) all remaining
benefits, pro rata.
 
(c)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Company which should not have been made under
clause (a) of this Section 12 (“Overpayment”) or that additional payments which
are not made by the Company pursuant to clause (a) of this Section 12 should
have been made (“Underpayment”).  In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, that an Overpayment has been made and that
repayment will eliminate any excise tax otherwise due under Section 4999 of the
Code, any such Overpayment shall be repaid by Executive to the Company together
with interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code.  In the event that there is a final determination by the Internal
Revenue Service, a final determination by a court of competent jurisdiction or a
change in the provisions of the Code or regulations pursuant to which an
Underpayment arises, any such Underpayment shall be promptly paid by the Company
to or for the benefit of Executive, together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.
 

16

 

 

 
13.           Successors and Assigns.  This Agreement is to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, executors, personal representatives, successors and assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party.  Executive hereby consents
to the assignment by the Company of all of its rights and obligations under this
Agreement to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided that the
transferee or successor assumes the Company’s liabilities under this Agreement
by agreement in form and substance reasonably satisfactory to Executive.
 
14.           Survival.  Subject to any limits on applicability contained
therein, Section 7 will survive and continue in full force in accordance with
its terms notwithstanding any termination of the Employment Period.
 
15.           Choice of Law.  This Agreement is to be governed by the internal
law, and not the laws of conflicts, of the State of Georgia.
 
16.           Severability.  Whenever possible, each provision of this Agreement
is to be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein.
 
17.           Notices.  Any notice provided for in this Agreement is to be in
writing and is to be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested, to the
recipient at the address indicated as follows:
 

17

 

 

 
Notices to Executive:
 
To the address listed in the personnel records of the Company.
 
Notices to the Company:
 
BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention:  Legal Department
Facsimile: (770) 953-7008
 
or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement is to be deemed to have been given when so
delivered, sent or mailed.
 
18.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement is to affect the validity, binding effect or
enforceability of this Agreement.
 
19.           Complete Agreement.  This Agreement embodies the complete
agreement and understanding between the parties with respect to the subject
matter hereof and effective as of its date supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, that may have related to the subject matter hereof in any way,
including, but not limited to, any prior agreements with respect to Executive’s
employment or termination of employment with the Company.
 
20.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is to be deemed to be an original and all of which
taken together are to constitute one and the same agreement.
 

18

 

 

 
The parties are signing this Agreement as of the date first set forth above, to
be effective as of the Effective Date.
 

 
BLUELINX CORPORATION
                   
By:
/s/ Howard S. Cohen      
Name:  Howard S. Cohen
     
Title:    Chairman, BlueLinx Holdings Inc.,
     
sole stockholder of BlueLinx Corporation
                   
EXECUTIVE
                   
/s/ Mitchell Lewis
   
Mitchell Lewis
                   
BLUELINX HOLDINGS INC.
                    By: /s/ Howard S. Cohen      
Name:  Howard S. Cohen
     
Title:    Chairman
 

 
 
LIST OF UNPATENTED INVENTIONS
 
Executive represents that he or she has no such inventions by initialing below
next to the word “NONE.”

      NONE: /s/ ML    

 
[Signature Page to Employment Agreement]
 

19

 

 

 
EXHIBIT A
 
COMPANY’S COMPETITORS
 
Weyerhauser
Boise Cascade
Georgia-Pacific
Louisiana Pacific
Norbord
Beacon Roofing Supply
Huttig
Universal Forest Products
Builders Firstsource
Watsco
Interline Brands
Cedar Creek
 

20

 

 

 
EXHIBIT B
 
RELEASE
 
In consideration for the undertakings and promises set forth in that certain
Separation Agreement, dated as of __________, 20__ (the “Agreement”),
between___________________ (“Executive”) and BLUELINX CORPORATION (“Company”),
Executive (on behalf of himself and his heirs, assigns and successors in
interest) unconditionally releases, discharges, and holds harmless Company and
its current and former subsidiaries and affiliates and their respective current
and former officers, directors, employees, agents, insurers, assigns and
successors in interest (collectively, “Releasees”) from each and every claim,
cause of action, right, liability or demand of any kind and nature, and from any
claims which may be derived therefrom (collectively “Released Claims”), that
Executive had, has, or might claim to have against Releasees based upon facts
occurring up to the time Executive executes this Release, whether presently
known or unknown to Executive, including, without limitation, any and all claims
listed below, other than any such claims Executive has or might have under the
Agreement:
 
(a)           arising from or in connection with Executive’s employment, pay,
bonuses, vacation or any other Executive benefits, and other terms and
conditions of employment or employment practices of Company;
 
(b)           arising out of or relating to the termination of Executive’s
employment with Company or the surrounding circumstances thereof;
 
(c)           based on discrimination and/or harassment on the basis of race,
color, religion, sex, national origin, handicap, disability, age or any other
category protected by law under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, Executive Order 11246, 42 USC § 1981, the Equal Pay
Act, the Age Discrimination in Employment Act, the Older Workers Benefits
Protection Act, the Equal Pay Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, C.O.B.R.A. (as any of these laws may have been
amended) or any other similar labor, employment or anti-discrimination law under
state, federal or local law;
 
(d)           based on any contract, tort, whistleblower, personal injury
wrongful discharge theory or other common law theory; or
 
(e)           arising under the Employment Agreement as defined in the Agreement
or any other written or oral agreements between Executive and Company or any of
Company’s subsidiaries (other than the Agreement).
 
Except as otherwise set forth herein, Executive covenants not to sue or initiate
any claims in any forum against any of the Releasees on account of or in
relation to any Released Claim, or to incite, assist or encourage other persons
or entities to bring claims of any nature whatsoever against Company or
Releasees.  Executive further covenants not to accept, recover or receive any
monetary damages or any other form of relief which may arise out of or in
connection with any administrative proceedings which may be filed with or
pursued independently by any governmental agency or agencies, whether federal,
state or local.
 

21

 

 

 
Notwithstanding anything herein to the contrary, the Company and Executive
acknowledge and agree that the above release does not waive any rights or claims
that may arise based on facts or events occurring after the date of Executive’s
execution of this Agreement, nor does it serve to waive any rights or claims
that are precluded from being waived by applicable law.  The Company and
Executive further acknowledge and agree that nothing herein shall prevent
Executive from filing a charge with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other
administrative agency if applicable law requires that Executive be permitted to
do so; however, Executive understands and agrees that Executive is waiving the
right to any monetary recovery in connection with any such complaint or charge
that he may file with an administrative agency.
 
In addition, Executive agrees not to file a lawsuit asserting any claims that
are waived in this Release. If Executive files such a lawsuit, Executive shall
pay all costs incurred by Releasees (or any of them), including reasonable
attorney’s fees, in defending against Executive’s claim, and, as a precondition
to filing any such lawsuit, shall return all but $500.00 of the severance
benefits or payments Executive has received.  The preceding two sentences of
this paragraph do not apply if Executive files a charge or lawsuit under the Age
Discrimination in Employment Act (“ADEA”) challenging the validity of this
Release.  However, in the event any such ADEA lawsuit is unsuccessful, a court
may order Executive to pay attorney’s fees and/or costs incurred by Releasees
(or any of them) where authorized by law.  In the event any such ADEA lawsuit is
successful, the severance benefits or payments you received for signing this
Release shall serve as restitution, recoupment, or setoff to any monetary award
received by Executive
 
Executive hereby acknowledges that Executive has no interest in reinstatement,
reemployment or employment with Company or any Releasee, and Executive forever
waives any interest in or claim of right to any future employment by Company or
any Releasee.  Executive further covenants not to apply for future employment
with Company or any Releasee, or otherwise seek or encourage reinstatement.
 
By signing this Release, Executive certifies that:
 
(a)           Executive has carefully read and fully understands the provisions
of this Release;
 
(b)           Executive was advised by Company in writing, via this Release, to
consult with an attorney before signing this Release;
 
(c)           Executive understands that any discussions he may have had with
counsel for Company regarding his employment or this Release does not constitute
legal advice to him and that he has retained his own independent counsel to
render such advice;
 
(d)           Executive understands that this Agreement FOREVER RELEASES Company
and all other Releasees to the extent set forth above, except that Executive is
not releasing or waiving any claim under the Age Discrimination in Employment
Act that may arise after Executive’s execution of this Release;
 

22

 

 

 
(e)           In signing this Release, Executive DOES NOT RELY ON AND HAS NOT
RELIED ON ANY REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET
FORTH IN THIS RELEASE OR IN THE AGREEMENT by Company or any other Releasee, or
by any of their agents, representatives, or attorneys with regard to the subject
matter, basis, or effect of this Agreement or otherwise, and Executive agrees
that this Release will be interpreted and enforced in accordance with Georgia
law;
 
(f)           Company hereby allows Executive no less than twenty-one (21) days
from its initial presentation to Executive to consider this Release before
signing it, should Executive so desire; and
 
(g)           Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.
 
Executive may revoke this Release within seven (7) calendar days after signing
it.  To be effective, such revocation must be received in writing by the General
Counsel of Company at the offices of Company at 4300 Wildwood Parkway, Atlanta,
Georgia 30339.  Revocation can be made by hand delivery or facsimile before the
expiration of this seven (7) day period.
 

23

 

 

 
IN WITNESS WHEREOF, the undersigned has executed this Release as of the date set
forth below.

       
“Executive”
                           
Dated:  _______________, 20__
 

 
[Signature Page to Release]
 

24

 

 